


EXHIBIT 10.2
Return on Equity (ROE) PERFORMANCE UNIT GRANT #__




WGL Holdings, Inc.
Omnibus Incentive Compensation Plan
ROE Performance Units (Series #__) Award
Terms and Conditions


This document sets forth the terms and conditions related to the Series #__
grant of performance unit awards under the WGL Holdings, Inc. Omnibus Incentive
Compensation Plan. The following terms have the meanings ascribed below:


“Award Agreement” means the agreement between an award recipient and WGL
Holdings, Inc. relating to the grant of Performance Units subject to the terms
of the WGL Holdings, Inc. Omnibus Incentive Compensation Plan and this document.


“Cause” shall have the meaning given to such term in the WGL Change in Control
Severance Plan for Certain Executives for any person who is a participant in
such plan. For any other person, cause shall mean gross misconduct and/or poor
job performance, where gross misconduct includes any inappropriate and/or
illegal behavior, including but not limited to a violation of a Company policy
or rule such as the employee conflict of interest policy or the Company or DOT
Drug and Alcohol Policies, insubordination, dishonesty, destruction, theft or
misuse of Company property, excessive unexplained or unexcused abstenteeism or
violation of Company security, and poor job performance is a failure to perform
one’s job in a satisfactory and appropriate manner, where such failure is caused
by willful misconduct.


“Change in Control” shall have the meaning given to such term in the Plan.


“Change in Control Policy” means the WGL Holdings, Inc. and Washington Gas Light
Company Change in Control Policy.


“Company” means WGL Holdings, Inc., a Virginia corporation.


“Employer” means the Company and all entities treated as a single employer under
Internal Revenue Code section 414(b), (c), (m), or (o).


“Participant” means a person that has been awarded Performance Units subject to
the terms and conditions set forth in this document and the WGL Holdings, Inc.
Omnibus Incentive Compensation Plan.


“Pension Plan” means the Washington Gas Light Company Employees’ Pension Plan.


“Performance Period” means October 1, 2015 through September 30, 2018.





--------------------------------------------------------------------------------




“Performance Units” means the performance units awarded pursuant to an Award
Agreement.


“Plan” means the WGL Holdings, Inc. Omnibus Incentive Compensation Plan.


“Retirement” means a Participant’s separation from service with an Employer,
other than an involuntary separation from service with Cause, that occurs: (A)
on or after the date on which the Participant attains age 65; or (B) on or after
the date on which the Participant attains age 55 and 10 years of continuous
service with an Employer; or (C) on or after the date on which the Participant
reaches 30 years of “accredited service” under the Pension Plan; or (D) on or
after the date on which the combination of the Participant’s age and “accredited
service” under the Pension Plan reach 90.


The Plan provides a complete description of the terms and conditions governing
the Performance Units. If there is any inconsistency between the terms of this
document and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this document. All capitalized terms have
the meanings ascribed to them in the Plan, unless otherwise indicated herein.


1.Value of Performance Units. Each Performance Unit represents and has a value
equal to one dollar.


2.Performance Units Payout and Performance Measures.
The number of Performance Units earned is based upon the Company’s Return on
Equity (ROE) Ratio, as measured by the following ratio:


ROE Ratio     =    Average Consolidated Non-GAAP ROE
Weighted Average Utility Authorized ROE


“Averaged Consolidated Non-GAAP ROE” means the average of the Company’s actual
non-GAAP ROE, which is a measurement of the ROE of WGL Holdings as a
consolidated entity, for the three fiscal years in the Performance Period. The
Company determines consolidated non-GAAP earnings by adjusting GAAP net income
for certain operating earnings and/or losses (non-GAAP adjustments). This amount
of consolidated non-GAAP earnings is then divided by average GAAP equity as
adjusted for items included as non-GAAP adjustments. “Weighted Average Utility
Authorized ROE” means the weighted average ROE allowed by our three commissions
in Maryland, Virginia and the District of Columbia for the three fiscal years in
the Performance Period. The ROE is weighted using the average rate base by
jurisdiction for each fiscal year. Any change in the ROE allowed by the three
commissions is prorated in the year in which the new rates are effective. The
percent of Performance Units earned pursuant to this Section 2 is determined
based on the following chart:





--------------------------------------------------------------------------------




Company’s ROE Ratio
Percent of Target Performance Units Earned
120%
200%
110%
150%
100%
100%
90%
50%
Below 90%
0%

Interpolation shall be used to determine the percent of target award earned in
the event the Percentile Rank does not fall directly on one of the ranks listed
in the foregoing chart.


Notwithstanding anything in the foregoing to the contrary, in the event of a
Change in Control, the number of Performance Units earned pursuant to this
Section 2 shall be determined in accordance with the Change in Control Policy.


3.Eligibility for Payment of Earned Performance Units.


(a)Continuous Employment Through End of Performance Period. Except as provided
below, and subject to the provisions of Section 3(b), relating to Retirement
during the Performance Period, and Section 3(c), relating to a Change in Control
during the Performance Period, a Participant shall be eligible for payment of
earned Performance Units, as specified in Section 2, only if the Participant is
employed on the date of grant of the award with respect to such Performance
Units and is continuously employed with the Employer through the end of the
Performance Period. For the sake of clarity, transfers of employment between one
or more Employers where service is continuous shall be considered continuous
employment with the Employer for the purposes of the Award Agreement.
Notwithstanding the foregoing, (i) a Participant who is an employee of an
Employer will not be eligible for the payment of earned Performance Units if at
any time during the Performance Period the Participant has been demoted from the
position he or she held at the date of grant to a position that is below the
management level of “director”, and (ii) a Participant shall not be eligible for
payment of earned Performance Units if he or she is suspended from employment
with the Employer as of the date of the end of the Performance Period.


(b)Retirement During Performance Period. Notwithstanding anything contained in
Section 3(a), and subject to the provisions of Section 3(c), relating to a
Change in Control, if a Participant separates from service prior to the end of
the Performance Period as a result of Retirement, such Participant shall be
eligible for payment of that proportion of the number of Performance Units
earned under Section 2 for such Performance Period that his or her number of
full months of employment or service during the Performance Period bears to the
total number of months in the Performance Period. Further, subject to the
provisions of Section 4, if a Participant separates from service with the
Employer prior to the end of the Performance Period for any other reason,
including voluntary or involuntary termination, death, or disability, the Human
Resources Committee of the Board of Directors of the Company (the “Committee”),
in



--------------------------------------------------------------------------------




its sole discretion, may determine that the Participant (or, in the case of the
death of the Participant, the designated beneficiary or estate) shall be
eligible for that proportion of the number of Performance Units described in the
immediately preceding sentence.


(c)Change in Control During Performance Period. Notwithstanding the above, in
the event of a Change in Control, if awards are assumed, continued, or
substituted by the continuing legal entity, (i) a Participant who remains
continuously employed throughout the Performance Period, (ii) a Participant who
experiences a “qualifying termination” as defined in the Change in Control
Policy within 24 months after a Change in Control, and (iii) a Participant who
Retires on or after the date of the Change in Control, are eligible for payment
of earned Performance Units, as specified in Section 2. In the event of a Change
in Control, if awards are not assumed, continued, or substituted, (i) a
Participant who remains continuously employed through the Change in Control, and
(ii) a Participant who Retires on the date of the Change in Control, are
eligible for payment of earned Performance Units, as specified in Section 2. A
Participant who Retires prior to the Change in Control shall be eligible to
receive a proportional number of Performance Units, calculated in accordance
with Section 3(b).




4.Form and Timing of Delivery of Performance Units. Delivery of earned
Performance Units to the Participant shall be made upon the earliest of the
three payment dates set forth below.


(a)    Specified Date. The fourth quarter of the 2018 calendar year.


(b)    Separation from Service. Upon the Participant’s separation from service
(as defined in Internal Revenue Code section 409A) due to the Participant’s
qualifying termination as defined in the Change in Control Policy within 24
months after a Change in Control (a “Qualifying Termination”).


(c)    Change in Control. Upon a Change in Control that satisfies the definition
of such term in Internal Revenue Code section 409A (“409A-Compliant Change in
Control”), but only if the award is not assumed, continued, or substituted by
the surviving legal entity with respect to such Change in Control.


In the event payment is made pursuant to the Participant’s Qualifying
Termination or 409A-Compliant Change in Control, such payment shall be made
within ninety (90) days following such Qualifying Termination or 409A-Compliant
Change in Control, as applicable. Notwithstanding anything herein to the
contrary, distributions may not be made to an individual who is a Key Employee
(as defined below) as of his or her Qualifying Termination before the date which
is six (6) months after the date of the Key Employee’s Qualifying Termination
(the “Key Employee Delay Period”). Any payments that would otherwise be made
during this period of delay shall be accumulated and paid in the calendar month
following the last day of the Key Employee Delay Period. For purposes of this
award, Key Employee means an employee who, as of December 31st of a calendar
year, meets the requirements of Internal Revenue Code section 409A(a)(2)(B)(i)
to be treated as a “specified employee” of the Company, i.e., a key employee



--------------------------------------------------------------------------------




(as defined in Internal Revenue Code section 416(i)(1)(A)(i), (ii) or (iii)
applied in accordance with the regulations thereunder and disregarding Internal
Revenue Code section 416(i)(5)). If the Participant meets the criteria in the
preceding sentence, he or she will be considered a Key Employee for purposes of
the Plan and this Award for the 12-month period commencing on the next following
April 1.


Delivery of earned Performance Units to the Participant shall be made in cash.
    
5.Tax Withholding. The Company may deduct or withhold, or require the
Participant or the Participant’s beneficiary to remit to the Company or its
affiliates, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of an award of Performance Units.


6.Limitations on Transferability. Except as otherwise provided by the Plan or by
the Committee, the Participant’s rights to Performance Units may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. The Participant’s
rights under an Award Agreement shall be exercisable during the Participant’s
lifetime only by the Participant or the Participant’s legal representative.


7.Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under an Award Agreement is to be distributed in case of his or
her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.


8.No Right to Continued Employment or Service. Neither the Plan nor an Award
Agreement shall be construed as giving the Participant or any employee or any
person the right to be retained in the employ or service of the Company or any
of its subsidiaries nor shall it interfere in any way with the right of the
Company or any of its subsidiaries to terminate the Participant’s employment or
service at any time.


9.Successors and Assigns. All obligations of the Company and any of its
subsidiaries under the Plan and an Award Agreement, with respect to an award of
Performance Units, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise of all of the business and/or assets of the
Company.


10.Administration. Award Agreements and the rights of Participants are subject
to all the terms and conditions of the Plan, as the Plan may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee is authorized to administer,
construe, and make all determinations necessary or



--------------------------------------------------------------------------------




appropriate to the administration of the Plan and any Award Agreement, all of
which shall be binding upon the Participant. Any inconsistency between Award
Agreements and the Plan shall be resolved in favor of the Plan.


11.Amendment and Termination of the Plan. The Plan may be amended or terminated
by the Board of Directors of the Company without stockholder approval unless the
Board seeks to increase the number of shares of common stock subject to the Plan
or stockholder approval is required by law or regulation or under the rules of
any stock exchange or automated quotation system on which the common stock is
then listed or quoted. Stockholder approval will not be deemed to be required
under laws or regulations that condition favorable tax treatment on such
approval, although the Board may, in its discretion, seek stockholder approval
in any circumstances in which it deems such approval advisable.


12.Severability. If any portion of the Award Agreement or the terms and
conditions set forth in this document are declared invalid or unenforceable by a
court or governmental authority of competent jurisdiction, such declaration
shall not affect the validity or enforceability of any remaining portion, which
such remaining portion(s) shall remain in full force and effect as if the Award
Agreement and/or this document had been agreed to with the invalid or
unenforceable portion(s) eliminated.


13.Miscellaneous. If the Performance Period ends on a non-trading day, the
Performance Period will be deemed to end on the immediately preceding trading
day. If the day for any other action to be taken falls on a non-business day for
the Company, the period for taking such action will extend through the Company’s
next business day.







